Citation Nr: 1242492	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-13 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from January 1966 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In December 2011, the Board denied service connection for hypertension to include as secondary to the service-connected diabetes mellitus, type II.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to that issue and to remand the claim for readjudication in accordance with the JMR.  

For the reasons set forth below, the appeal is REMANDED to the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required.  


REMAND

Regrettably, a remand is necessary for further evidentiary development.  The Veteran was afforded a VA examination in December 2006.  Following an examination and review of the claims file, the examiner opined that the Veteran's hypertension was less likely as not caused by, or a result of, his military service.  The opinion was based on clinical experience.  The examiner noted that the Veteran had one documented blood pressure of 160/88 in service while subsequent readings were within normal limits.

However, the examiner's rationale that subsequent readings were within normal limits is incorrect.  A review of the Veteran's service treatment records (STRs) reveals only three records that show his blood pressure.  His entrance examination in October 1965 revealed blood pressure of 138/88.  In January 1966, his blood pressure was 132/86.  His discharge examination in September 1969 is the record that revealed blood pressure of 160/88.  Thus, contrary to the examiner's assertion that subsequent readings were within normal limits following the blood pressure of 160/88, the Board observe that there are no more blood pressure readings after the Veteran's September 1969 discharge examination.  

Furthermore, the Board observes that the December 2006 examiner indicated that the Veteran was first diagnosed with hypertension in 1970, which is--at most--14 months after he was discharged from service.  The examiner also opined that the Veteran was not diagnosed or treated for hypertension while in service.  In this case, given the fact that the examiner indicated that the Veteran's hypertension was diagnosed in 1970, combined with the examiner's incorrect assertion that the Veteran had normal blood pressure in service after his September 1969 discharge examination that showed blood pressure of 160/88, the Board finds that the examiner's rationale as to why the Veteran's hypertension is not related to his service is not adequate and that a remand is therefore necessary to secure an adequate examination and opinion.  Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 301 (2008).

Additionally, the Board finds that it is unclear whether all of the Veteran's outstanding private treatment records have been obtained.  In this regard, the RO sent a request for records to C.H. M.D., in March 2007 asking for records pertaining to hypertension treatment starting in January 1970.  In October 2007, the Veteran submitted a statement indicating that he was unable to obtain records from Dr. C.H.  The Veteran reported that Dr. C.H.'s office would transfer his records to his current physician, M.N., M.D., and then a request to Dr. M.N. for the information from Dr. C.H. could be sent.  

Subsequently, the RO sent a new request for records to Dr. C.H. in April 2009.  In May 2009, Dr. C.H. sent records beginning in May 1997.  The Board observes that the RO also sent a records request to Dr. M.N. in March 2009; however, such record did not ask for information from Dr. C.H.  

In this case, it is unclear as to whether additional treatment records from Dr. C.H. dated earlier than May 1997 exists.  As noted above, the Veteran informed the RO that his records from Dr. C.H. were being transferred to Dr. M.N.'s office and that, therefore, such records could be obtained by submitting a request to Dr. M.N. and asking for the records from Dr. C.H.  Although the RO requested current treatment records from Dr. M.N., there is no indication that a request for any records transferred from Dr. C.H.'s office was done.  Additionally, there is nothing in the May 2009 response from Dr. C.H. to indicate that records earlier than May 1997 did not exist.  As the Veteran has reported being treated for hypertension by Dr. C.H. since 1970, the Board finds that, on remand, further efforts should be undertaken to ensure that all possible records from Dr. C.H. prior to May 1997 are obtained.  

Furthermore, the most recent VA treatment records from the VA Medical Center (VAMC) in Fayetteville, Arkansas are dated in October 2009.  On remand, records of any ongoing VA hypertension that the Veteran may be receiving should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the claim for service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service hypertension that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Fayetteville, Arkansas since October 2009; and from Dr. C.H. since 1970.  In procuring records from Dr. C.H., the RO should submit a request to Dr. M.N. as per the Veteran's October 2007 letter.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his hypertension.  His claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that his hypertension had its clinical onset in service or is otherwise related to service.  In answering this question, the examiner should note that the Veteran's STRs only provide three blood pressure readings: it was 138/88 on enlistment in October 1965; 132/86 in January 1966; and 160/88 at his discharge examination in September 1969.  The examiner should also address the Veteran's assertion that he was initially diagnosed with hypertension in 1970.  

If the Veteran's hypertension is not found to have had its clinical onset in service or to be otherwise related to such active duty, the examiner should then opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's  hypertension was caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus, type II.  [If the Veteran is found to have hypertension that is aggravated by the service-connected diabetes mellitus, type II, the examiner should quantify the approximate degree of aggravation.]

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Readjudicate the issue on appeal.  If the benefit remains denied, issue to the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

